          Case 1:21-cv-00308-KBJ Document 9 Filed 02/05/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                              )
FACING FOSTER CARE IN ALASKA, )
et al.,                       )
                              )
          Plaintiffs,         )
                              )
          v.                  )                  No. 21-cv-308 (KBJ)
                              )
UNITED STATES DEPARTMENT OF )
HEALTH AND HUMAN SERVICES, )
et al.,                       )
                              )
          Defendants.         )
                              )

             GENERAL ORDER AND GUIDELINES REGARDING
            MOTIONS FOR A TEMPORARY RESTRAINING ORDER,
                 STAY, OR PRELIMINARY INJUNCTION

       On February 4, 2021, Plaintiffs Facing Foster Care in Alaska, Family Equality,

True Colors United, Inc., and Services & Advocacy for GLBT Elders filed a motion in

this matter seeking entry of a temporary restraining order, a stay under 5 U.S.C. § 705,

or a preliminary injunction. (ECF No. 8.) In order to ensure the efficient and

expeditious resolution of this motion, and to conserve this Court’s and the parties’

resources, it is hereby

       ORDERED that Plaintiffs shall promptly effect service of the complaint on

Defendants, and shall file any returns of service on or before February 8, 2021. It is

       FURTHER ORDERED that the parties shall confer and, within one business

day following entry of this Order or defense counsel’s entry of appearance, whichever

is later, file a Notice that contains three dates and times on which counsel are available
             Case 1:21-cv-00308-KBJ Document 9 Filed 02/05/21 Page 2 of 3




for a telephone scheduling conference with the Court. All of the dates and times

provided must be within seven business days of the parties’ conference. During the

conference, the parties should be prepared to address the various rate-limiting factors

that the Court needs to consider as it determines the briefing and hearing schedule

moving forward, including:

       (1)      whether the instant motion should be converted to a motion for full
                summary judgment and handled on an expedited basis;

       (2)      if the parties wish to proceed on a preliminary injunction/partial
                summary judgment basis, what is the parties’ proposed schedule for
                briefing the motion;

       (3)      the parties’ availability for a hearing on the motion when it is ripe,
                however it is styled; and

       (4)      whether any parallel litigation related to the claims in this case
                and/or the subject of the motion for a preliminary injunction is
                pending, and the status of any such litigation.

Defendants’ obligation to respond to the pending motion for a temporary restraining

order, stay, or preliminary injunction is STAYED pending the telephonic scheduling

conference. It is

       FURTHER ORDERED that the parties shall meet and confer and confer in good

faith regarding the emergency relief being requested and that, if they reach any

agreements that impact or obviate the need for emergency relief, they shall file a

notice informing the Court of these developments no later than 24 hours before the

telephonic scheduling conference. It is

       FURTHER ORDERED that if any parallel litigation is pending, the parties shall

keep the Court fully apprised of the status of such ligation, including notifying the




                                               2
          Case 1:21-cv-00308-KBJ Document 9 Filed 02/05/21 Page 3 of 3




Court within 24 hours whenever a document is filed, a hearing is held or scheduled, or

an order is issued in that litigation. Finally, it is

       FURTHER ORDERED that Defendants’ obligation to respond to the complaint

shall be suspended during the Court’s consideration of the merits of the motion for a

temporary restraining order, stay, or preliminary injunction. Defendants must answer or

otherwise respond to the Complaint within 14 days after the Court issues its order on

the motion for a temporary restraining order, stay, or preliminary injunction.



DATE: February 5, 2021                      Ketanji Brown Jackson
                                            KETANJI BROWN JACKSON
                                            United States District Judge




                                               3
